Order entered July 21, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00853-CV

             IN RE TSM DEVELOPMENT, LLC AND KUN W. YU, Relators

                 Original Proceeding from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-11710

                                          ORDER
                       Before Justices Lang-Miers, Evans, and Stoddart

       Based on the Court’s opinion of this date, we DENY relators’ July 20, 2017 petition for

writ of mandamus. We ORDER relators to bear the costs, if any, of this original proceeding.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE